Citation Nr: 0816114	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  05-01 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


ATTORNEY FOR THE BOARD

J. Rose, Counsel 




INTRODUCTION

The veteran served on active duty from November 1981 to May 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In that rating decision the RO denied 
entitlement to service connection for PTSD.  The veteran 
perfected an appeal of this issue.  The Board remanded this 
matter for additional development in August 2006. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  The 
veteran is claiming service connection for PTSD based upon 
in-service personal assault stressors.  Specifically, she 
stated in her original claim that she was sexually harassed 
by the Master Sergeant/E8 from May 1983 until February 1984.  
In support of her claim, she submitted two separate witness 
statements dated in June 2003.  In short, both witnesses 
claim to have witnessed the sexual harassment of the veteran 
by the Master Sergeant and heard other incidents from the 
veteran about the sexual harassment.  

Private medical reports in March 2003, July 2003, and August 
2006, note multiple psychiatric diagnoses, including PTSD.  
However, these reports are not clear as to whether PTSD is 
due to the alleged in-service stressors, or stressors that 
occurred after separation from service.  The reports in March 
2003 and July 2003, and a statement from a bereavement 
service in March 2003, discuss other stressors following 
service that may or may not be the cause of the veteran's 
PTSD.  No VA examination has been afforded in this case.  
Based upon the above, a VA examination should be afforded to 
the veteran before adjudication on the merits.  38 C.F.R. 
§ 3.159 (2007).   

Accordingly, the case is REMANDED for the following action:

1.  A VA psychiatric examination should be 
scheduled for this veteran. The claims 
folder and a copy of this remand must be 
provided to the examiner prior to the 
examination.  The examiner should 
specifically review the veteran's 
contentions, the two witness statements to 
the alleged stressors dated June 2003 
noting sexual harassment of the veteran by 
the Master Sergeant, the private 
evaluations dated in March 2003 and July 
2003, and a statement in March 2003 from a 
bereavement service.  

The examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  The 
diagnosis(es) must be based on examination 
findings, all available medical records, 
complete review of comprehensive testing 
for PTSD, and any special testing deemed 
appropriate.  A multiaxial evaluation 
based on the current DSM-IV diagnostic 
criteria is required.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
should specify (1) whether each alleged 
in-service stressor found to be 
established by the record, including but 
not limited to the two June 2003 witness 
statements, was sufficient to produce 
PTSD; and (2) whether it is at least as 
likely as not that there is a link between 
the current symptomatology and one or more 
of the in-service stressors found to be 
established by the record, including but 
not limited to the two June 2003 witness 
statements, and found sufficient to 
produce PTSD by the examiner. 

In addition, the examiner must comment on 
the approximate date of onset and etiology 
of any diagnosed psychiatric disorder as 
shown by the evidence of record, and in so 
doing, the examiner should attempt to 
reconcile the multiple psychiatric 
diagnoses and/or assessments of record 
based on his/her review of all of the 
evidence of record, particularly with 
respect to prior diagnoses of PTSD.  If a 
non-service connected etiology or no 
etiology is found for the claimed 
PTSD/psychiatric disorder, the examiner 
must note so in the examination report.  

2.  Upon completion of the above requested 
development, the RO should readjudicate 
the veteran's service connection claim for 
PTSD, taking into account any newly 
obtained evidence.  All applicable laws 
and regulations should be considered.  If 
the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



